Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17:
	At lines 5-9, the phrase “the memory system comprising: a memory device including: a pulse detector … and a filter ….” is confusion.  It is not clear whether both the memory system and the memory device comprise only a pulse detector and a filter.  In other words, what (element(s)) does the memory device include?  
Claims 18-21:
	These claims are rejected because they depend on claim 17 and contain the same problems of indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2 and 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al. (2004/0119227 and Duncan hereinafter).
Claims 10 and 16:
	Duncan teaches a processing system (figure 2, ¶19) comprising features:
detecting at least one pulse of a signal of a microelectronic device (figure 2, ¶15, ‘collecting sensor readings from each of a plurality of sensors as documents pass each sensor; processing sensor readings using a filter associated with each of the sensors; and collecting unfiltered performance data from each of the sensor’); 
	comparing a width of the at least one pulse of the signal to a predetermined timing aperture and detecting a glitch based on the comparison (figure 2, ¶29, ‘glitch detection system (24) may compare pulse widths of unfiltered signal to a pulse width threshold (27) to determine if a glitch occurred’); and 
	performing one or more operations in response to detection of the glitch (figure 2, ¶29, ‘when a glitch is detected, a digital signal can be sent to a predictor counter (26) to maintain a “glitch” count and such a count information can be maintained by the document tracking system (10) in a performance database (14)’).

Claims 1-2:
	Duncan teaches a device (figure 2, ¶19, a processing system) comprising:
	a pulse detector (figure 2, sensor (16)) configured to detect one or more pulses of a received signal (figure 2, ¶15, ‘collecting sensor readings from each of a plurality of sensors as documents pass each sensor; and processing sensor readings using a filter associated with each of the sensors’);

 	a circuitry (figure 2, performance tracking system (25))coupled to the pulse detector and configured to:
	receive one or more captured signals from the pulse detect (figure 2, ¶15, collecting unfiltered performance data from each of the sensor’); 
		compare the width of the one or more pulses of the received signal to a timing aperture and generate a signal indicative of a glitch in response to the width of one or more pulses of the received signal being outside of the range of pulse widths of the timing aperture (figure 2, ¶29, ‘glitch detection system (24) may compare pulse widths of unfiltered signal to a pulse width threshold (27) to determine if a glitch occurred.  When a glitch is detected, a digital signal can be sent to predictor counter (26) to maintain a “glitch” count’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (2004/0119227 and Duncan hereinafter).
Claim 11:
	Duncan does not explicitly teach that the feature of detecting the glitch comprising detecting the glitch in response to the width of the at least one pulse of the signal being either greater than an upper pulse width threshold or less than a lower pulse width threshold.  
	Duncan, however, teaches the feature of comprising pulse widths of unfiltered signals to a pulse width threshold (27) to determine if a glitch occurred (figure 2, ¶29).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Duncan’s pulse width threshold (27) can be named as a “upper pulse width threshold” or a “lower pulse width threshold”, so that such a “upper pulse width threshold” or a “lower pulse width threshold” can be used for comparison with Duncan’s pulse widths of unfiltered signals to determine if a glitch occurred.  One having ordinary skilled in the art would be motivated to realize  so because (a) naming Duncan’s pulse width threshold as a “upper pulse width threshold” or a “lower pulse width threshold” would have not change the contends of Duncan’s threshold, and (b) Duncan also teaches that modifications and variations are possible on embodiments of his invention (¶48).

Claims 12-13:
	Duncan does not explicitly teach the receiving a timing signal indicative of a predetermined timing aperture and such the receiving feature comprises receiving a pulse.  Duncan, however, teaches the glitch detection system (24) compares pulse widths of unfiltered signals to a pulse width threshold (27) (figure 2, ¶29).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Duncan’s (threshold) pulse width threshold (27) would have been received by Duncan’s glitch detection system (24).  One having ordinary skill in the art would be motivated to realize so because Duncan’s glitch detection system (24) must receive the (threshold) pulse width threshold (27) in order to compare pulse widths of unfiltered signals to the (threshold) pulse width threshold (27).

Claim 9:
	Claim 9 is rejected for reasons similar to those set forth against claim 11.

Claim 17:
	Duncan teaches a system (figure 2, ¶19, a processing system) comprises:
	at least one processor device is coupled to the input device and the output device (figure 2, document tracking system (10) having processing logic (15) coupling to input(s) and an output); 
		a memory device (figure 2,  ¶ 29, performance database (14));
		a pulse detector (figure 2, sensor (16)) configured to detect a width of a number of pulses of a test signal (figure 2, ¶15, ‘collecting sensor readings from each of a plurality of sensors as documents pass each sensor; and processing sensor readings using a filter associated with each of the sensors’);
		a filter (figure 2, a performance tracking system (25)) coupled to the pulse detector and configured to:
			receive a timing signal defining a timing period (figure 2, ‘pulse width threshold (27)’);
		receive a signal indicative of width of the number of pulses of the test signal (figure 2, ¶15, collecting unfiltered performance data from each of the sensor’); 
			compare the width of the number of pulses of the signal to a timing period and generate a signal indicative of a glitch in response to a detection of a glitch (figure 2, ¶29, ‘glitch detection system (24) may compare pulse widths of unfiltered signal to a pulse width threshold (27) to determine if a glitch occurred.  When a glitch is detected, a digital signal can be sent to predictor counter (26) to maintain a “glitch” count’).

	Duncan does not explicitly teach the at least one memory system.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to house Duncan’s performance database (14), sensor (16) and performance tracking system (25) and name such a house as ‘a memory system’.  
	One having ordinary skill in the art would be motivated to realize to do so because naming such a house as ‘a memory system’ does not affect any performance on Duncan’s performance database (14), sensor (16) and performance tracking system (25).

Claims 3-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111